
	

114 HR 1891 RH: To extend the African Growth and Opportunity Act, the Generalized System of Preferences, the preferential duty treatment program for Haiti, and for other purposes.
U.S. House of Representatives
2015-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 70
		114th CONGRESS
		1st Session
		H. R. 1891
		[Report No. 114–101]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2015
			Mr. Ryan of Wisconsin (for himself, Mr. Tiberi, Mr. Levin, Mr. Rangel, Mr. Royce, Mr. Engel, Mr. Smith of New Jersey, Ms. Bass, Mr. Young of Indiana, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Ways and Means
		
		
			May 1, 2015
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To extend the African Growth and Opportunity Act, the Generalized System of Preferences, the
			 preferential duty treatment program for Haiti, and for other purposes.
	
	
		IExtension of African Growth and Opportunity Act
 101.Short titleThis title may be cited as the AGOA Extension and Enhancement Act of 2015. 102.FindingsCongress finds the following:
 (1)Since its enactment, the African Growth and Opportunity Act has been the centerpiece of trade relations between the United States and sub-Saharan Africa and has enhanced trade, investment, job creation, and democratic institutions throughout Africa.
 (2)Trade and investment, as facilitated by the African Growth and Opportunity Act, promote economic growth, development, poverty reduction, democracy, the rule of law, and stability in sub-Saharan Africa.
 (3)Trade between the United States and sub-Saharan Africa has more than tripled since the enactment of the African Growth and Opportunity Act in 2000, and United States direct investment in sub-Saharan Africa has grown almost six-fold.
 (4)It is in the interest of the United States to engage and compete in emerging markets in sub-Saharan African countries, to boost trade and investment between the United States and sub-Saharan African countries, and to renew and strengthen the African Growth and Opportunity Act.
 (5)The long-term economic security of the United States is enhanced by strong economic and political ties with the fastest-growing economies in the world, many of which are in sub-Saharan Africa.
 (6)It is a goal of the United States to further integrate sub-Saharan African countries into the global economy, stimulate economic development in Africa, and diversify sources of growth in sub-Saharan Africa.
 (7)To that end, implementation of the Agreement on Trade Facilitation of the World Trade Organization would strengthen regional integration efforts in sub-Saharan Africa and contribute to economic growth in the region.
 (8)The elimination of barriers to trade and investment in sub-Saharan Africa, including high tariffs, forced localization requirements, restrictions on investment, and customs barriers, will create opportunities for workers, businesses, farmers, and ranchers in the United States and sub-Saharan African countries.
 (9)The elimination of such barriers will improve utilization of the African Growth and Opportunity Act and strengthen regional and global integration, accelerate economic growth in sub-Saharan Africa, and enhance the trade relationship between the United States and sub-Saharan Africa.
				103.Extension of African Growth and Opportunity Act
 (a)In generalSection 506B of the Trade Act of 1974 (19 U.S.C. 2466b) is amended by striking September 30, 2015 and inserting September 30, 2025. (b)African Growth and Opportunity Act (1)In generalSection 112(g) of the African Growth and Opportunity Act (19 U.S.C. 3721(g)) is amended by striking September 30, 2015 and inserting September 30, 2025.
 (2)Extension of regional apparel article programSection 112(b)(3)(A) of the African Growth and Opportunity Act (19 U.S.C. 3721(b)(3)(A)) is amended—
 (A)in clause (i), by striking 11 succeeding and inserting 21 succeeding; and (B)in clause (ii)(II), by striking September 30, 2015 and inserting September 30, 2025.
 (3)Extension of third-country fabric programSection 112(c)(1) of the African Growth and Opportunity Act (19 U.S.C. 3721(c)(1)) is amended— (A)in the paragraph heading, by striking September 30, 2015 and inserting September 30, 2025;
 (B)in subparagraph (A), by striking September 30, 2015 and inserting September 30, 2025; and (C)in subparagraph (B)(ii), by striking September 30, 2015 and inserting September 30, 2025.
						104.Modifications of rules of origin for duty-free treatment for articles of beneficiary sub-Saharan
			 African countries under Generalized System of Preferences
 (a)In generalSection 506A(b)(2) of the Trade Act of 1974 (19 U.S.C. 2466a(b)(2)) is amended— (1)in subparagraph (A), by striking and at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (C)the direct costs of processing operations performed in one or more such beneficiary sub-Saharan African countries or former beneficiary sub-Saharan African countries shall be applied in determining such percentage..
 (b)Applicability to articles receiving duty-Free treatment under title V of Trade Act of 1974Section 506A(b) of the Trade Act of 1974 (19 U.S.C. 2466a(b)) is amended by adding at the end the following:
					
 (3)Rules of origin under this titleThe exceptions set forth in subparagraphs (A), (B), and (C) of paragraph (2) shall also apply to any article described in section 503(a)(1) that is the growth, product, or manufacture of a beneficiary sub-Saharan African country for purposes of any determination to provide duty-free treatment with respect to such article..
 (c)Modifications to the Harmonized Tariff ScheduleThe President may proclaim such modifications as may be necessary to the Harmonized Tariff Schedule of the United States (HTS) to add the special tariff treatment symbol D in the Special subcolumn of the HTS for each article classified under a heading or subheading with the special tariff treatment symbol A or A* in the Special subcolumn of the HTS.
 (d)Effective dateThe amendments made by subsections (a) and (b) take effect on the date of the enactment of this Act and apply with respect to any article described in section 503(b)(1) (B) through (G) of the Trade Act of 1974 that is the growth, product, or manufacture of a beneficiary sub-Saharan African country and that is imported into the customs territory of the United States on or after the date that is 30 days after such date of enactment.
				105.Monitoring and review of eligibility under Generalized System of Preferences
 (a)Continuing complianceSection 506A(a)(3) of the Trade Act of 1974 (19 U.S.C. 2466a(a)(3)) is amended— (1)by striking If the President and inserting the following:
						
 (A)In generalIf the President; and (2)by adding at the end the following:
						
 (B)NotificationThe President may not terminate the designation of a country as a beneficiary sub-Saharan African country under subparagraph (A) unless, at least 60 days before the termination of such designation, the President notifies Congress and notifies the country of the President’s intention to terminate such designation, together with the considerations entering into the decision to terminate such designation..
 (b)Withdrawal, suspension, or limitation of preferential tariff treatmentSection 506A of the Trade Act of 1974 (19 U.S.C. 2466a) is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)Withdrawal, suspension, or limitation of preferential tariff treatment (1)In generalThe President may withdraw, suspend, or limit the application of duty-free treatment provided for any article described in subsection (b)(1) of this section or section 112 of the African Growth and Opportunity Act with respect to a beneficiary sub-Saharan African country if the President determines that withdrawing, suspending, or limiting such duty-free treatment would be more effective in promoting compliance by the country with the requirements described in subsection (a)(1) than terminating the designation of the country as a beneficiary sub-Saharan African country for purposes of this section.
 (2)NotificationThe President may not withdraw, suspend, or limit the application of duty-free treatment under paragraph (1) unless, at least 60 days before such withdrawal, suspension, or limitation, the President notifies Congress and notifies the country of the President’s intention to withdraw, suspend, or limit such duty-free treatment, together with the considerations entering into the decision to terminate such designation..
 (c)Review and public comments on eligibility requirementsSection 506A of the Trade Act of 1974 (19 U.S.C. 2466a), as so amended, is further amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following:  (d)Review and public comments on eligibility requirements (1)In generalIn carrying out subsection (a)(2), the President shall publish annually in the Federal Register a notice of review and request for public comments on whether beneficiary sub-Saharan African countries are meeting the eligibility requirements set forth in section 104 of the African Growth and Opportunity Act and the eligibility criteria set forth in section 502 of this Act.
 (2)Public hearingThe United States Trade Representative shall, not later than 30 days after the date on which the President publishes the notice of review and request for public comments under paragraph (1)—
 (A)hold a public hearing on such review and request for public comments; and (B)publish in the Federal Register, before such hearing is held, notice of—
 (i)the time and place of such hearing; and (ii)the time and place at which such public comments will be accepted.
										(3)Petition process
 (A)In generalNot later than 60 days after the date of the enactment of this subsection, the President shall establish a process to allow any interested person, at any time, to file a petition with the Office of the United States Trade Representative with respect to the compliance of any country listed in section 107 of the African Growth and Opportunity Act with the eligibility requirements set forth in section 104 of such Act and the eligibility criteria set forth in section 502 of this Act.
 (B)Use of petitionsThe President shall take into account all petitions filed pursuant to subparagraph (A) in making determinations of compliance under subsections (a)(3)(A) and (c) and in preparing any reports required by this title as such reports apply with respect to beneficiary sub-Saharan African countries.
									(4)Out-of-cycle reviews
 (A)In generalThe President may, at any time, initiate an out-of-cycle review of whether a beneficiary sub-Saharan African country is making continual progress in meeting the requirements described in paragraph (1). The President shall give due consideration to petitions received under paragraph (3) in determining whether to initiate an out-of-cycle review under this subparagraph.
 (B)Congressional notificationBefore initiating an out-of-cycle review under subparagraph (A), the President shall notify and consult with Congress.
 (C)Consequences of reviewIf, pursuant to an out-of-cycle review conducted under subparagraph (A), the President determines that a beneficiary sub-Saharan African country does not meet the requirements set forth in section 104(a) of the African Growth and Opportunity Act (19 U.S.C. 3703(a)), the President shall, subject to the requirements of subsections (a)(3)(B) and (c)(2), terminate the designation of the country as a beneficiary sub-Saharan African country or withdraw, suspend, or limit the application of duty-free treatment with respect to articles from the country.
 (D)ReportsAfter each out-of-cycle review conducted under subparagraph (A) with respect to a country, the President shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on the review and any determination of the President to terminate the designation of the country as a beneficiary sub-Saharan African country or withdraw, suspend, or limit the application of duty-free treatment with respect to articles from the country under subparagraph (C).
 (E)Sense of CongressRecognizing that concerns have been raised about the compliance with section 104(a) of the African Growth and Opportunity Act (19 U.S.C. 3703(a)) of some beneficiary sub-Saharan African countries, the President should initiate an out-of-cycle review under subparagraph (A) with respect to South Africa, the most developed of the beneficiary sub-Saharan African countries, and other beneficiary countries as appropriate, not later than 30 days after the date of the enactment of this subsection..
					106.Biennial AGOA utilization strategies
 (a)In generalIt is the sense of Congress that— (1)beneficiary sub-Saharan African countries should develop utilization strategies on a biennial basis in order to more effectively and strategically utilize benefits available under the African Growth and Opportunity Act (in this section referred to as AGOA utilization strategies);
 (2)United States trade capacity building agencies should work with, and provide appropriate resources to, such sub-Saharan African countries to assist in developing and implementing biennial AGOA utilization strategies; and
 (3)as appropriate, and to encourage greater regional integration, the United States Trade Representative should consider requesting the Regional Economic Communities to prepare biennial AGOA utilization strategies.
 (b)ContentsIt is further the sense of Congress that biennial AGOA utilization strategies should identify strategic needs and priorities to bolster utilization of benefits available under the African Growth and Opportunity Act. To that end, biennial AGOA utilization strategies should—
 (1)review potential exports under the African Growth and Opportunity Act and identify opportunities and obstacles to increased trade and investment and enhanced poverty reduction efforts;
 (2)identify obstacles to regional integration that inhibit utilization of benefits under the African Growth and Opportunity Act;
 (3)set out a plan to take advantage of opportunities and address obstacles identified in paragraphs (1) and (2), improve awareness of the African Growth and Opportunity Act as a program that enhances exports to the United States, and utilize United States Agency for International Development regional trade hubs;
 (4)set out a strategy to promote small business and entrepreneurship; and (5)eliminate obstacles to regional trade and promote greater utilization of benefits under the African Growth and Opportunity Act and establish a plan to promote full regional implementation of the Agreement on Trade Facilitation of the World Trade Organization.
 (c)PublicationIt is further the sense of Congress that— (1)each beneficiary sub-Saharan African country should publish on an appropriate Internet website of such country public versions of its AGOA utilization strategy; and
 (2)the United States Trade Representative should publish on the Internet website of the Office of the United States Trade Representative public versions of all AGOA utilization strategies described in paragraph (1).
 107.Deepening and expanding trade and investment ties between sub-Saharan Africa and the United StatesIt is the policy of the United States to continue to— (1)seek to deepen and expand trade and investment ties between sub-Saharan Africa and the United States, including through the negotiation of accession by sub-Saharan African countries to the World Trade Organization and the negotiation of trade and investment framework agreements, bilateral investment treaties, and free trade agreements, as such agreements have the potential to catalyze greater trade and investment, facilitate additional investment in sub-Saharan Africa, further poverty reduction efforts, and promote economic growth;
 (2)seek to negotiate agreements with individual sub-Saharan African countries as well as with the Regional Economic Communities, as appropriate;
 (3)promote full implementation of commitments made under the WTO Agreement (as such term is defined in section 2(9) of the Uruguay Round Agreements Act (19 U.S.C. 3501(9))) because such actions are likely to improve utilization of the African Growth and Opportunity Act and promote trade and investment and because regular review to ensure continued compliance helps to maximize the benefits of the African Growth and Opportunity Act; and
 (4)promote the negotiation of trade agreements that cover substantially all trade between parties to such agreements and, if other countries seek to negotiate trade agreements that do not cover substantially all trade, continue to object in all appropriate forums.
				108.Reports
				(a)Implementation report
 (1)In generalNot later than 1 year after the date of the enactment of this Act, and biennially thereafter, the President shall submit to Congress a report on the trade and investment relationship between the United States and sub-Saharan African countries and on the implementation of this title and the amendments made by this title.
 (2)Matters to be includedThe report required by paragraph (1) shall include the following: (A)A description of the status of trade and investment between the United States and sub-Saharan Africa, including information on leading exports to the United States from sub-Saharan African countries.
 (B)Any changes in eligibility of sub-Saharan African countries during the period covered by the report.
 (C)A detailed analysis of whether each such beneficiary sub-Saharan African country is continuing to meet the eligibility requirements set forth in section 104 of the African Growth and Opportunity Act and the eligibility criteria set forth in section 502 of the Trade Act of 1974.
 (D)A description of the status of regional integration efforts in sub-Saharan Africa. (E)A summary of United States trade capacity building efforts.
 (F)Any other initiatives related to enhancing the trade and investment relationship between the United States and sub-Saharan African countries.
 (b)Potential trade agreements reportNot later than 1 year after the date of the enactment of this Act, and every 5 years thereafter, the United States Trade Representative shall submit to Congress a report that—
 (1)identifies sub-Saharan African countries that have a expressed an interest in entering into a free trade agreement with the United States;
 (2)evaluates the viability and progress of such sub-Saharan African countries and other sub-Saharan African countries toward entering into a free trade agreement with the United States; and
 (3)describes a plan for negotiating and concluding such agreements, which includes the elements described in subparagraphs (A) through (E) of section 116(b)(2) of the African Growth and Opportunity Act.
 (c)TerminationThe reporting requirements of this section shall cease to have any force or effect after September 30, 2025.
 109.Technical amendmentsSection 104 of the African Growth and Opportunity Act (19 U.S.C. 3703) is amended— (1)in subsection (a), by striking (a) In general.—; and
 (2)by striking subsection (b). 110.DefinitionsIn this title:
 (1)Beneficiary sub-Saharan African countryThe term beneficiary sub-Saharan African country means a beneficiary sub-Saharan African country described in subsection (e) of section 506A of the Trade Act of 1974 (as redesignated by this Act).
 (2)Sub-Saharan African countryThe term sub-Saharan African country has the meaning given the term in section 107 of the African Growth and Opportunity Act. IIExtension of Generalized System of Preferences 201.Extension of Generalized System of Preferences (a)In generalSection 505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended by striking July 31, 2013 and inserting December 31, 2017.
				(b)Effective date
 (1)In generalThe amendment made by subsection (a) shall apply to articles entered on or after the 30th day after the date of the enactment of this Act.
					(2)Retroactive application for certain liquidations and reliquidations
 (A)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any entry of a covered article to which duty-free treatment or other preferential treatment under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) would have applied if the entry had been made on July 31, 2013, that was made—
 (i)after July 31, 2013, and (ii)before the effective date specified in paragraph (1),
							shall be liquidated or reliquidated as though such entry occurred on the effective date specified
 in paragraph (1).(B)RequestsA liquidation or reliquidation may be made under subparagraph (A) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection—
 (i)to locate the entry; or (ii)to reconstruct the entry if it cannot be located.
 (C)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of a covered article under subparagraph (A) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be).
 (3)DefinitionsIn this subsection: (A)Covered articleThe term covered article means an article from a country that is a beneficiary developing country under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) as of the effective date specified in paragraph (1).
 (B)Enter; entryThe terms enter and entry include a withdrawal from warehouse for consumption. 202.Authority to designate certain cotton articles as eligible articles only for least-developed beneficiary developing countries under Generalized System of PreferencesSection 503(b) of the Trade Act of 1974 (19 U.S.C. 2463(b)) is amended by adding at the end the following:
				
 (5)Certain cotton articlesNotwithstanding paragraph (3), the President may designate as an eligible article or articles under subsection (a)(1)(B) only for countries designated as least-developed beneficiary developing countries under section 502(a)(2) cotton articles classifiable under subheading 5201.00.18, 5201.00.28, 5201.00.38, 5202.99.30, or 5203.00.30 of the Harmonized Tariff Schedule of the United States..
			203.Application of competitive need limitation and waiver under Generalized System of Preferences with
			 respect to articles of beneficiary developing countries exported to the
			 United States during calendar year 2014
 (a)In generalFor purposes of applying and administering subsections (c)(2) and (d) of section 503 of the Trade Act of 1974 (19 U.S.C. 2463) with respect to an article described in subsection (b) of this section, subsections (c)(2) and (d) of section 503 of such Act shall be applied and administered by substituting October 1 for July 1 each place such date appears.
 (b)Article describedAn article described in this subsection is an article of a beneficiary developing country that is designated by the President as an eligible article under subsection (a) of section 503 of the Trade Act of 1974 (19 U.S.C. 2463) and with respect to which a determination described in subsection (c)(2)(A) of such section was made with respect to exports (directly or indirectly) to the United States of such eligible article during calendar year 2014 by the beneficiary developing country.
				IIIExtension of preferential duty treatment program for Haiti
 301.Extension of preferential duty treatment program for HaitiSection 213A of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a) is amended as follows: (1)Subsection (b) is amended as follows:
 (A)Paragraph (1) is amended— (i)in subparagraph (B)(v)(I), by amending item (cc) to read as follows:
							
 (cc)60 percent or more during the 1-year period beginning on December 20, 2017, and each of the 7 succeeding 1-year periods.; and
 (ii)in subparagraph (C)— (I)in the table, by striking 11 succeeding 1-year periods and inserting 16 succeeding 1-year periods; and
 (II)by striking December 19, 2018 and inserting December 19, 2025. (B)Paragraph (2) is amended—
 (i)in subparagraph (A)(ii), by striking 11 succeeding 1-year periods and inserting 16 succeeding 1-year periods; and (ii)in subparagraph (B)(iii), by striking 11 succeeding 1-year periods and inserting 16 succeeding 1-year periods.
 (2)Subsection (h) is amended by striking September 30, 2020 and inserting September 30, 2025. IVOther provisions 401.Customs user fees (a)In generalSection 13031(j)(3)(A) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A)) is amended by striking September 30, 2024 and inserting July 7, 2025.
 (b)Rate for merchandise processing feesSection 503 of the United States–Korea Free Trade Agreement Implementation Act (Public Law 112–41; 125 Stat. 460) is amended by striking June 30, 2021 and inserting June 30, 2025.
 402.Time for payment of corporate estimated taxesNotwithstanding section 6655 of the Internal Revenue Code of 1986, in the case of a corporation with assets of not less than $1,000,000,000 (determined as of the end of the preceding taxable year)—
 (1)the amount of any required installment of corporate estimated tax which is otherwise due in July, August, or September of 2020 shall be increased by 5.25 percent of such amount (determined without regard to any increase in such amount not contained in such Code); and
 (2)the amount of the next required installment after an installment referred to in paragraph (1) shall be appropriately reduced to reflect the amount of the increase by reason of such paragraph.
				
	
		May 1, 2015
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
